Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the description regarding the normal line is ambiguous.  Normal to what?  In claim 1 line 15, after "reference line,", it is suggested to insert --the normal line being perpendicular to the tread surface,
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

5)	Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kakuta (US 2018/0009274) in view of Shima (US 2016/0176239) and optionally Japan 077 (JP 2017-210077).
	Kakuta discloses a pneumatic tire (e.g. construction tire, truck tire, bus tire) having a tread comprising a cap rubber layer 151, a base rubber layer 152 and a belt layer 14 formed by laminating three or more belt plies such as belt plies 141 to 145.  An annotated partial copy of FIGURE 2 is provided below:

    PNG
    media_image1.png
    448
    540
    media_image1.png
    Greyscale

In the above MARKED UP COPY, the markings were added by the examiner to facilitate discussion of Kakuta.  In the MARKED UP COPY, "A" is a widest belt lateral reference line extending from an outer end in the tire axial direction of the widest belt 142, "B" is an outermost belt lateral reference line extending from an outer end in a tire "N" is a normal line extending from an outer end in the tire axial direction of the widest belt 142 to the tread surface wherein the normal line is perpendicular to the tread surface, "P" is an intersection point between an interface between the cap rubber layer and the base rubber layer and the outermost belt lateral reference line "B"; and "Q" is an intersection point between the normal line N and the outermost belt lateral reference line B.
	FIGURE 2 illustrates distance La in the tire axial direction from the outer end of the widest belt to the outer surface of the base rubber layer on line A being about 19% of distance Lt from the outer end in the tire axial direction of the widest belt 142 to a tire outer side surface on line A (La is about 19% Lt).
	FIGURE 2 illustrates a thickness Ka of the base rubber layer on line B is about 22% of distance Kt from the outer end in the tire axial direction of the outermost belt 145 to a tire outer side surface on line B (Ka is about 22% Kt).
	FIGURE 2 illustrates distance Ta from the outer end in the tire axial direction of the widest belt 142 to an outer surface of the base rubber layer on line N being about 17% of distance Tt from the outer end in the tire axial direction of the widest belt 142 to the tread surface on line N (Ta is about 17% Tt).   
	While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).
	Kakuta shows a tread over sidewall construction instead of a sidewall over tread construction.
instead of a tread over sidewall construction such that an outer end part in the tire axial direction of the cap rubber layer covers an outer end part in the tire axial direction of the base rubber layer and is terminated on the inner side in the tire radial direction of the base rubber layer, and the outer end in the tire axial direction of the base rubber layer is positioned on an outer side in the tire axial direction than an end of the tread surface since Shima teaches using a sidewall over tread construction [FIGURE 2] instead of a tread over sidewall construction for a pneumatic tire wherein an outer end part in the tire axial direction of a cap layer covers an outer end part in the tire axial direction of a base  layer and is terminated on the inner side in the tire radial direction of the base layer, and the outer end in the tire axial direction of the base layer is positioned on an outer side in the tire axial direction than an end of the tread surface.  It is noted that both Kakuta and Shima teach a sidewall protrusion.
	As to claims 1-6, it would have been obvious to one of ordinary skill in the art to provide Kakuta's pneumatic tire (e.g. for a truck) such that the tire comprises a belt having widest belt plies 141, 142, 143, 144 and 145 as shown in FIGURES 1 and 2 and the base rubber 152 covers and contacts the widest belt ply 142 (instead of belt edge cushion 182) so that intersection point P is positioned on an inner side in the tire axial direction than intersection point Q [claim 1], La = 10 to 50% Lt [claim 2], Ka = 10 to 45% Kt [claim3], Ta = 10-30% Tt [claim 4], the cap rubber layer increases in thickness as set forth in claims 5 or 6 since (1) Kakuta teaches forming belt layer 14 by laminating three or more belt plies such as belt plies 141 to 145 and arranging the belt plies 141, 142, intersection point P being positioned on an inner side in the tire axial direction than intersection point Q; (2) (A) Shima teaches providing a base rubber layer such that the base rubber layer covers and contracts the widest belt ply and such that; the self evident benefit being simplifying tire construction by omitting a belt edge cushion and/or (B) Japan 077 suggests providing a base rubber layer such that the base rubber layer covers and contracts the widest belt ply; the self evident benefit being simplifying tire construction by omitting a belt edge cushion; and (3) with respect to claims 5 and 6, Kakuta shows increasing thickness of the cap rubber layer [FIGURES 1-2]. 
Remarks
6)	The remaining references are of interest.
7)	No claim is allowed.
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 28, 2021